DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201810253067.4, filed on March 26, 2018.

Response to Amendment
It is noted that two sets of claims were filed on July 21, 2022, where one set appears to be the original set of claims and the other set has the amended claims.  The original set of claims are not entered while the amended set of claims are entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Nathaniel Perkins on July 27, 2022 and July 28, 2022.
The application has been amended as follows, where double brackets indicate deletion and underlining indicates insertion: 
(i) Abstract:
A freely-connectable three-strut parallel orthopedic external fixator including two fixation rings and three struts, connecting holes are circumferentially and uniformly distributed on the ring surfaces of each fixation ring, each strut [[provides]] is provided with two driving translational pairs, a revolute pair and a spherical pair. Two fixation rings are respectively fixedly connected with the bone segments of the fracture site by using medical metal bone pins; adjusting the driving translational pairs of the six struts can achieve six DoF relative movement of the two fixation rings, thereby achieving fracture reduction. The external fixator of the present invention realizes free[[ly]] connection between the two fixation rings, which facilitates fixator installment; number of struts is less than the existing external fixators.
(ii) Claim 1 (in lines 14-16):  “a part of the slider is provided in the first sliding groove and is capable of sliding in the first sliding groove[[,]]; the guide rail, the slider and the lead screw jointly form a first translational pair”
(iii) Claim 1 (in lines 38-40):  “a head part of the first rotary connecting rod is rotatably connected with the slider through a first pin shaft[[,]]; the first rotary connecting rod and the slider form a first revolute pair”
(iv) Claim 5 (in lines 14-16):  “an upper portion of the slider is inserted in the first sliding groove and is capable of sliding in the first sliding groove[[,]]; the guide rail, the slider and the lead screw jointly form a first translational pair”
(v) Claim 7 (in line 7):  “[[a]]the displacement value of the second driving joint”
(vi) Claim 9 (in line 7):  “[[a]]the displacement value of the second driving joint”
(vii) Claim 11 (in line 7):  “[[a]]the displacement value of the second driving joint”

Allowable Subject Matter
Claims 1-12 are allowed. The examiner’s statement of reasons for allowance can be found in the Office action mailed on April 25, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (572)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/               Examiner, Art Unit 3773                                                                                                                                                                                         
/JAN CHRISTOPHER L MERENE/               Primary Examiner, Art Unit 3773